SULLIVAN, C. J.,
Dissenting. — I cannot concur with the majority of the court. Paragraph 9 of rule 27 of the rules of this court provides that if a party shall present to the attorney for the adverse party a transcript on appeal in a civil cause, and request his certificate that the same is correct, and the attorney shall fail or neglect or refuse to Join in such certificate, the cost of procuring a certificate to such transcript from the clerk shall be taxed against the party whose attorney so neglects or refuses. In Loftus v. Fischer, 113 Cal. 286, 45 Pac. 328, the supreme court of California (under a statute and rule like our own, as I understand it), when considering the question involved in this ease, said: “The code provides the mode by which the appellant shall bring his appeal to this court, and, as one of the steps in the process, that the clerk shall *610certify to tbe correctness of tbe contents of tbe transcript. In this case it appears that tbe law values the services of tbe clerk, so rendered, in tbe sum of $126. Tbe claim of appellant is that by its rule this court could compel, and does compel, respondent’s counsel to give bis money, or its equivalent in service, to appellant in an adversary proceeding for tbe taking of an appeal, which it is the duty of appellant to perfect, or, for his failure, to pay the cost of tbe clerk’s certification to the appellant, regardless of tbe merits or outcome of the appeal. This claim is not sound, nor has this court tbe power to compel the performance of such service under penalty for refusal. The costs of the appeal are, by law, in the first instance, to be borne by the appellant. The respondent, in case the appeal is successful, may protect himself against the payment of the costs of certification by having previously stipulated to the correctness of the transcript. But he is not obliged, and cannot by order or rule of court be compelled, to perform this labor.” Under our statute the costs of the appeal are, by law, in the first instance, to be borne by the appellant; and I doubt the authority of this court to impose a penalty on the respondent because his attorney refuses to certify a transcript, and thus indirectly make the respondent pay the costs that the law requires the appellant to pay in perfecting his appeal. We have a transcript submitted at the last term of this court containing about five hundred printed pages; a¡nd for this court, by rule, to require the respondent’s attorney to certify that transcript, under penalty, to be visited on his client, for a refusal or failure to do the work, which the law would allow the clerk several hundred dollars for performing, seems to me to be beyond the power conferred on the court by the provisions of section 3863 of the Revised Statutes, which is as follows: “Every court of record may make rules not inconsistent with the laws of this state, for its own government and the government of its officers; but such rules must neither impose a tax or charge upon any legal proceeding nor give an allowance to any officer for services.” The rule referred to is in violation of the provisions of said section, so far as it imposes a penalty on the respondent. The court by said rule changes the law in regard to payment of costs of the certification of a transcript, *611and imposes a penalty on the respondent by reason of his attorney’s refusal to perform services that the law imposes on the clerk, and prescribes his compensation therefor. The attorney may certify the transcript, but this court is not authorized to impose a penalty on the respondent for a refusal to do so. The statute requires the appellant to pay the costs of his appeal, in the first instance, and a rule that requires the respondent’s attorney to do part of the work necessary to perfect such appeal, or, in case he refuses, imposes a penalty on the respondent, is clearly in violation of the provisions of sections 4818-4820 of the Eevised Statutes. Said sections require the appellant to furnish a transcript of the record of the court below to the appellate court; and a rule that requires a respondent to furnish any part of said record, or to pay therefor, in the first instance, is in conflict with the provisions of said sections, and in conflict with said section 3863, in that said section prohibits the court from making any rule “inconsistent with the laws of the state.” The conclusion is that that part of said rule which imposes a penalty on the respondent, provided his attorney neglects or refuses to certify a transcript, is void, as being inconsistent with the provision of the sections of the Eevised Statutes above cited. This court has no power to compel the attorney for the respondent to perform part of the labor necessary to perfect an appeal, or, in ease of his refusal to do so, to make respondent pay any part of the costs of such appeal because of such refusal.